ORDER

Clarence A. Frederick (“Frederick”) moves without opposition for reconsideration of the court’s order of August 8, 2005 dismissing his petition for review for failure to file the required Fed. Cir. R. 15(c) statement concerning discrimination form.1 Frederick also moves for an extension of time, until September 30, 2005, to file his brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The order of dismissal and the mandate are vacated and recalled, and the petition for review is reinstated.
(2) The motion for an extension of time is granted. The brief is due on or before September 30, 2005.

. Frederick’s Fed. Cir. R. 15(c) form was submitted with this motion.